                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11
                                                    )
12
     ROBERT WALK,                                   )     Case No.: EDCV 20-00565-CJC (SHKx)
                                                    )
13                                                  )
                  Plaintiff,                        )
14                                                  )
           v.                                       )
15                                                  )     ORDER SUA SPONTE REMANDING
                                                    )     CASE TO SAN BERNARDINO
16
     UNDER ARMOUR, INC.,                            )     COUNTY SUPERIOR COURT
                                                    )
17                                                  )
                  Defendant.                        )
18                                                  )
                                                    )
19                                                  )
                                                    )
20

21

22         On January 14, 2020, Plaintiff Robert Walk filed this action in San Bernardino
23   County Superior Court against Defendant Under Armour, Inc. (Dkt. 1-1 [Complaint,
24   hereinafter “Compl.”].) Plaintiff alleges that on September 24, 2018, he severed the tip
25   of his pinky finder while working as a Maintenance Mechanic for Defendant. (Id. ¶ 10.)
26   According to Plaintiff, he was unfairly blamed for the accident and fired. (Id. ¶¶ 10–13.)
27   Plaintiff asserts six state law causes of action for (1) disability discrimination, (2) failure
28   to accommodate disabilities, (3) retaliation, (4) failure to engage in the interactive

                                                    -1-
 1   process, (5) wrongful termination, and (6) unfair business practices. (Id. ¶¶ 23–96.) He
 2   seeks compensatory and punitive damages, lost earnings, and fees. (Id. at 13–14.) On
 3   March 18, 2020, Defendant removed, invoking diversity jurisdiction. (Dkt. 1 [Notice of
 4   Removal, hereinafter “NOR”].)
 5

 6         A defendant may remove a civil action filed in state court to a federal district court
 7   if the federal court would have had original jurisdiction over the action. 28 U.S.C.
 8   § 1441. Federal courts have diversity jurisdiction over cases that are between diverse
 9   parties and involve an amount in controversy that exceeds $75,000. 28 U.S.C. § 1332.
10   Principles of federalism and judicial economy require courts to “scrupulously confine
11   their [removal] jurisdiction to the precise limits which [Congress] has defined.” See
12   Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed, “[n]othing is to
13   be more jealously guarded by a court than its jurisdiction.” See United States v. Ceja-
14   Prado, 333 F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted). The defendant
15   removing the action to federal court bears the burden of establishing that the district court
16   has subject matter jurisdiction over the action, and the removal statute is strictly
17   construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
18   1992). A defendant’s notice of removal must include a “plausible allegation that the
19   amount in controversy exceeds the jurisdictional threshold.” See Dart Cherokee Basin
20   Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).
21

22         Federal courts have a duty to examine their subject matter jurisdiction whether or
23   not the parties raise the issue. See United Investors Life Ins. Co. v. Waddell & Reed,
24   Inc., 360 F.3d 960, 966 (9th Cir. 2004) (“[A] district court's duty to establish subject
25   matter jurisdiction is not contingent upon the parties' arguments.”). “The court may—
26   indeed must—remand an action sua sponte if it determines that it lacks subject matter
27   jurisdiction.” GFD, LLC v. Carter, 2012 WL 5830079, at *2 (C.D. Cal. Nov. 15, 2012).
28


                                                   -2-
 1         Defendant has not carried its burden of plausibly alleging that over $75,000 is in
 2   controversy. See Dart Cherokee Basin Op. Co., LLC v. Owens, 574 U.S. 81, 88–89
 3   (2015); Gaus, 980 F.2d at 566. In its Notice of Removal, Defendant does not identify
 4   any specific facts or allegations relevant to the amount in controversy. Instead,
 5   Defendant lists the types of damages Plaintiff seeks and—citing a case from the Fifth
 6   Circuit—asserts that “it is facially apparent from the Complaint that the amount in
 7   controversy is satisfied.” (NOR ¶¶ 16–17 [citing White v. FCI USA, Inc., 319 F.3d 672,
 8   674 (5th Cir. 2003)].) The Court disagrees. On its face, the Complaint does not establish
 9   that the jurisdictional threshold has been met. It is entirely silent on the amount of
10   damages Plaintiff seeks, and includes no information about Plaintiff’s wages, income,
11   benefits, or medical expenses, or the potential basis for punitive damages. (See generally
12   Compl.)
13

14         Defendant next argues that because juries have awarded more than $75,000 in
15   purportedly “similar” disability discrimination cases, the amount-in-controversy
16   requirement must be satisfied here. (See NOR ¶¶ 18–20.) Defendant lists the damages
17   awarded in these cases, but does not offer any details to explain why they are analogous
18   to the case at hand. (See id.) Nor does Defendant attempt to estimate the damages at
19   issue by identifying Plaintiff’s previous wages or income. (See id.) Without any
20   supporting facts or details, the Court cannot assume that the instant case is, in fact,
21   “similar” to the cited cases. Accordingly, the Court finds that Defendant has failed to
22   carry its burden of plausibly establishing this Court’s removal jurisdiction, which is
23   strictly construed against removal. See Gaus, 980 F.2d at 566.
24

25         Courts in this district have found that defendants who provided significantly more
26   details nevertheless failed to meet their burden of plausibly alleging the amount in
27   controversy. For example, one court found that allegations regarding the plaintiff’s
28   hourly rate were insufficient without details about the number of hours worked.

                                                   -3-
 1   Merricks-Barragan v. Maidenform, Inc., 2011 WL 5173653, at *3 (C.D. Cal. Oct. 31,
 2   2011). Here, the Defendant has not provided any information about plaintiff’s
 3   compensation. Cf. id.; see also Dupre v. Gen. Motors, 2010 WL 3447082, at *4 (C.D.
 4   Cal. Aug. 27, 2010) (holding that the amount-in-controversy requirement was not
 5   satisfied where defendant’s calculations were “based on many assumptions that leave the
 6   court to speculate as to the value of too many variables”).
 7

 8         “Federal jurisdiction must be rejected if there is any doubt as to the right of
 9   removal in the first instance.” Gaus, 980 F.2d at 566. Accordingly, the Court sua sponte
10   REMANDS this case to San Bernardino County Superior Court.
11

12

13         DATED:       March 30, 2020
14                                                 __________________________________
15                                                        CORMAC J. CARNEY
16                                                 UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                  -4-
